Citation Nr: 0303825	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  97-28 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently evaluated as 20 percent 
disabling.

(The issue of entitlement to service connection for a back 
disorder, to include as secondary to service-connected 
bilateral knee disability will be the subject of a later 
decision of the Board).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert E. P. Jones


INTRODUCTION

The veteran served on active duty from August 1968 to 
November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.  In the August 1997 decision, the RO 
reduced a 20 percent rating for degenerative joint disease of 
the left knee to 10 percent, effective November 1, 1997.  In 
October 2000 the Board remanded the case for due process 
considerations.  A May 2001 Board decision granted the 
veteran's appeal for restoration of a 20 percent rating for 
degenerative joint disease of the left knee.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a back disorder, to 
include as secondary to service-connected bilateral knee 
disability, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 
38 C.F.R. § 20.903).  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing this issue.


FINDING OF FACT

The veteran's left knee is stable and there is full range of 
motion of the left knee, without pain.




CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for degenerative joint disease of the left knee have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
appellant and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
its duty to assist an appellant in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002)).  This law eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
the claimant's and VA respective development 
responsibilities.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  Regulations implementing 
the VCAA have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) [codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
were also effective November 9, 2000.  In this case, the 
appellant's claims are not final and remain pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the appellant's claim has proceeded 
in accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The rating decisions, the August 1997 statement of the case 
(SOC), and the supplemental statement of the case, notified 
the appellant of the reasons and bases for the decision, the 
relevant law and regulations, and of the evidence necessary 
to substantiate his claim.  Specifically, he was notified by 
VA letters dated in June 2001 and May 2002 of the evidence he 
needed to provide and what development action the VA would 
undertake.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  The Board finds that reasonable 
efforts have been made to assist the appellant in obtaining 
evidence necessary to substantiate his claim.

The veteran has been provided a recent VA examination.  The 
RO sent a letter to the veteran asking the veteran to 
identify any medical treatment for his left knee.  The 
veteran did not respond.  There is no indication that there 
exists any further evidence which has a bearing on the 
veteran's left knee increased rating claim.  The veteran and 
his representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected left knee disability at issue.  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining the veteran's service-connected left knee 
disability, except as reported below. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2002).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

The veteran was granted service connection and a 20 percent 
rating for degenerative joint disease of the left knee by 
rating action in September 1995.  By rating action in August 
1997, the veteran's 20 percent rating for his left knee 
disability was reduced to 10 percent, effective from November 
1, 1997.  As noted above, the Board restored the veteran's 20 
percent rating for left knee disability in a May 2001 
decision.  Restoration of the 20 percent rating was made 
effective from November 1, 1997.  The veteran seeks an 
increased rating in excess of 20 percent for his left knee 
disability, which was initiated by his January 1997 request 
for a VA examination.  

On VA examination in May 1997, the veteran stated that the 
left knee was painful and that he experienced swelling and 
buckling of the knee.  He also reported taking Darvocet for 
pain.  Objective findings revealed no deformity, swelling, or 
other impairment of the left knee.  The examiner noted that 
there was mild instability of the right knee joint, but did 
not indicate that there was any instability of the left knee 
joint.  Range of motion tests showed flexion to about 130 
degrees and extension to about zero.  X-rays did not reveal 
degenerative arthritis of the knee joints, but all the soft 
tissue injuries and scars could not be ruled out.  The 
radiologist suggested a second opinion from another 
radiologist.  The diagnoses included degenerative arthritis 
of the left knee.  After examination, the examiner 
recommended that the veteran be evaluated by an orthopedist 
in the future.

The veteran was afforded a VA orthopedic examination in 
September 2002.  The veteran reported that he had some pain 
in the left knee.  The examiner noted there was no objective 
evidence of pain.  Examination revealed that the veteran had 
stable ligaments of the left knee.  McMurray and drawer tests 
were negative.  Left knee range of motion was from 0 to 140, 
both in active and passive tests.  Movement against 
resistance was satisfactory, without complaint.  There was no 
evidence of incoordination, weakness, or fatigability.  There 
was no evidence of functional loss due to the subjective 
complaint of pain.  There was no history of flare-up and the 
examiner noted that he could therefore not report any 
additional loss of motion.  X-rays of the left knee appeared 
normal.  The examiner expressed the opinion that the 
veteran's left knee disability resulted in minimal effects on 
the veteran's ordinary activities, including on the veteran's 
ability to work.  The examiner stated that there were minimal 
changes structurally, and there was adequate range of motion.  
The examiner further stated that there was no evidence of 
neurological deficiency or instability of the left knee 
joint.

As noted above, the veteran currently has a 20 percent rating 
in effect for his left knee disability.

Diagnostic Code 5257 contemplates impairment of the knee 
manifested by recurrent subluxation or lateral instability.  
Slight recurrent subluxation or lateral instability of the 
knee warrants a 10 percent rating.  Moderate recurrent 
subluxation or lateral instability warrants a 20 percent 
rating.  Severe recurrent subluxation or lateral instability 
of the knee warrants a 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

No laxity or subluxation of the left knee was noted on VA 
examination of the left knee in May 1997.  The September 2002 
VA examiner stated that the veteran had no instability of the 
left knee.  None of the medical evidence indicates that the 
veteran has severe recurrent subluxation or lateral 
instability of the left knee, the requirement for a 30 
percent rating under Diagnostic Code 5257.  Accordingly, the 
preponderance of the evidence is against a rating in excess 
of the 20 percent for instability of the left knee.

The Board has also considered whether the veteran could be 
entitled to a higher rating under the criteria for limitation 
of motion of the knee.  

Extension of a knee limited to 5 degrees warrants a 
noncompensable evaluation, extension of a knee limited to 10 
degrees warrants a 10 percent evaluation, extension of a knee 
limited to 15 degrees warrants a 20 percent evaluation, and 
extension of a knee limited to 20 degrees warrants a 30 
percent evaluation.  Higher evaluations are warranted for 
greater limitation of extension.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

Limitation of flexion of a knee to 60 degrees warrants a 
noncompensable evaluation, limitation of flexion of a knee to 
45 degrees warrants a 10 percent evaluation, and limitation 
of flexion of a knee to 30 degrees warrants a 20 percent 
evaluation.  A maximum 30 percent evaluation is warranted for 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

According to 38 C.F.R. § 4.71, Plate II, full range of motion 
of the knee is from zero degrees extension to 140 degrees 
flexion.  In this case all the medical evidence indicates the 
veteran to have full extension of the left knee.  The 
evidence shows that the veteran had 130 degrees of flexion of 
the left knee in May 1997.  In September 2002 the veteran was 
shown to have 140 degrees of flexion of the left knee, with 
no pain.  The Board notes that the veteran's range of motion 
of the left knee does not even meet the criteria for a 
compensable rating for limitation of motion of the knee.  The 
medical evidence indicates that the veteran does not have 
objective evidence of pain, including on motion, that there 
is no evidence of incoordination, weakness, or fatigability, 
that there is no evidence of functional loss due to pain, and 
that there is no history left knee flare-ups.  Therefore, the 
Board is of the opinion that when all pertinent disability 
factors, including those set forth in 38 C.F.R. §§ 4.40, 4.45 
and DeLuca v. Brown, 8 Vet. App. 202 (1995) are considered, 
the left knee disability does not more nearly approximate the 
criteria for an evaluation in excess of the 20 percent 
assigned. 

Finally, the pertinent provisions of 38 C.F.R. Parts 3 and 4, 
including 38 C.F.R. § 3.321 (2002), have been considered but 
there is no basis for referral in this regard.  The Board 
notes that the veteran has not been shown to have any 
instability or loss of range of motion of the left knee.  The 
Board is of the opinion that the veteran's 20 percent rating 
for his left knee disability more than sufficiently 
compensates the veteran for any reduced ability.  The Board 
finds that there is no evidence of frequent hospitalization 
or marked interference with employment due to the veteran's 
left knee disability that is exceptional so as to preclude 
the use of regular rating criteria.  Therefore, referral for 
an increased evaluation on an extraschedular basis is not 
warranted.    

Accordingly, the preponderance of the evidence is against an 
increased rating in excess of 20 percent for degenerative 
joint disease of the left knee.


ORDER

Entitlement to an increased rating for degenerative joint 
disease of the left knee is denied.


	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

